—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered January 24, 2000, which, inter alia, granted defendants’ cross motions for summary judgment dismissing the complaint, unanimously affirmed, without costs.
*262Plaintiffs remaining causes, for violation of Labor Law § 240 (1) and § 241 (6), were properly dismissed since plaintiff, not having been hired by the owner of the subject premises, a contractor, or an agent of the owner or contractor, does not fall within the class of those entitled to the protection of the cited Labor Law provisions (see, Mordkofsky v V.C.V. Dev. Corp., 76 NY2d 573, 576-577). In addition, the particular work in which plaintiff was engaged at the time of his injury, i.e., hanging an interior sign from an existing platform, was not directed at effecting the sort of significant physical change to the configuration or composition of the building as would have brought the work within the protective ambit of Labor Law § 240 (1) (see, Joblon v Solow, 91 NY2d 457, 465). Concur — Sullivan, P. J., Nardelli, Williams, Rubin and Marlow, JJ.